     Case 2:18-cv-02448-TLN-KJN Document 28 Filed 04/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARREN JARRELL McFADDEN,                           No. 2: 18-cv-2448 TLN KJN P
12                       Petitioner,
13            v.                                         ORDER
14    KEN CLARK, et al.,
15                       Respondents.
16
17           Petitioner is a state prisoner, proceeding through counsel, with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. On April 14, 2021, the undersigned ordered

19   petitioner’s counsel to show cause why his objections should not be stricken for his failure to file

20   objections containing a corrected signature. (ECF No. 26.)

21           On April 13, 2021, petitioner’s counsel filed objections containing a corrected signature.

22   (ECF No. 25.) The undersigned was unaware of petitioner’s objections filed April 13, 2021,

23   when he issued the April 14, 2021 order.

24           Good cause appearing, IT IS HEREBY ORDERED that the April 14, 2021 order to show

25   cause is discharged.

26   Dated: April 16, 2021

27
     Mcfadd2448.dis
28
                                                        1
